TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════
NO. 03-06-00042-CV
═══════════════


In re MOF Yacht Harbor, L.P.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M  O P I N I O N
 
                        Relator MOF Yacht Harbor, L.P., filed this petition for writ of mandamus and an
emergency motion to stay the trial setting.  Subsequently, MOF Yacht Harbor filed an unopposed
motion to withdraw both the petition and the motion, stating that the parties have settled the
underlying suit.  We dismiss the petition for writ of mandamus and the emergency motion.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   February 3, 2006